internal_revenue_service april number release date national director of appeals c ap ciit assistant chief_counsel financial institutions products cc dom fi p your request for technical assistance spr-100913-99 uil cc dom fi p this responds to your request for technical assistance regarding your proposal to make a full concession to the taxpayer on a captive insurance issue contrary to the service’s published position in revrul_77_316 1977_2_cb_53 amplified and clarified by revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 this document is not binding upon appeals see irm it is not to be cited as precedent legend taxpayer state a year year year year year individual b captive foreign_country c w x y z issue whether the amounts paid_by taxpayer covering its liability on extended service contracts are deductible insurance premiums given the facts and circumstances presented we do not object to the full concession of the captive_insurance_company issue in this case conclusion facts taxpayer is an automobile dealership incorporated in state a during tax years under consideration year year year year and year taxpayer sold automobile service contracts in conjunction with its sales of automobiles all of the stock of taxpayer is owned by individual b captive was formed as an insurance_company under the laws of foreign_country c all of the stock of captive was owned by individual b taxpayer paid amounts for its coverage on its extended service contracts to third party administrator which took a service charge and then payments were made to a third party insurance_company which took another fee finally captive received premiums for assuming risks under taxpayer’s extended service contracts your request for technical assistance and additional information provided indicates that captive also received substantial premium income from reinsuring unrelated risks for the years in question the percentage of unrelated risks are as follows taxable_year percentage of insurance_business with unrelated parties w x x y z based on the substantial amount of unrelated business written by captive and several appellate court decisions you are recommending that the captive issuance issue be fully conceded law and analysis neither the internal_revenue_code nor the regulations define the terms insurance or insurance_contract under case law an insurance_contract has been defined as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir for federal_income_tax purposes the principal definition of insurance was announced by the supreme court in helvering v legierse 312_us_539 there the court explained that insurance involves risk-shifting and risk-distributing revrul_77_316 addresses three situations in which a domestic_corporation and its domestic subsidiaries paid amounts designated as insurance premiums to the parent’s wholly owned foreign insurance subsidiary this insurance subsidiary never insured any risks of parties other the parent x and its domestic subsidiaries in situation the parent and its subsidiaries paid amounts directly to the insurance subsidiary in situation the parent and its subsidiaries paid premiums to m an unrelated domestic insurance_company then through a previous contractual arrangement m immediately transferred of the risks to the parent’s insurance subsidiary in a reinsurance transaction in situation the parent and its subsidiaries paid amounts directly to the insurance subsidiary and the insurance subsidiary transferred of the risks to w an unrelated insurance_company in a reinsurance transaction regarding these situations revrul_77_316 concluded the following to the extent that the risks of loss are not retained in their entirety by as in situation or reinsured with as in situation insurance_companies that are unrelated to the economic family of insurers there is no risk-shifting or risk-distributing and no insurance the premiums for which are deductible under sec_162 of the code revrul_77_316 held that the amounts paid_by parent and its domestic subsidiaries in the three situations were not deductible to the extent that unrelated parties did not bear the risk under the contracts thus nothing was deductible in situation only of the amounts paid were deductible in situation and of the amounts paid were deductible in situation in revrul_88_72 as clarified by revrul_89_61 a parent_corporation and its domestic subsidiaries purchased insurance policies from the parent’s wholly owned insurance subsidiary this insurance subsidiary was engaged in the business of selling insurance policies to the public at large not just the parent and related parties stating that the presence of third party insureds is immaterial to whether risk shifting exists revrul_88_72 held that the parent and its subsidiaries could not deduct the premiums that they paid to the parent’s insurance subsidiary subsequent court decisions involving facts similar to the situations in revrul_77_316 have held that payments made by a parent or its subsidiaries to a wholly owned insurance captive are not deductible under sec_162 because risk of economic loss is not shifted away from the parent or its subsidiaries see eg 914_f2d_396 3rd cir 811_f2d_1297 9th cir 797_f2d_920 10th cir 774_f2d_414 10th cir mobil oil corp v united_states cl_ct cf 640_f2d_1010 9th cir cert_denied 454_us_965 on the other hand there has been a recent trend among appellate courts in the captive insurance area to hold that the presence of unrelated risks creates risk_distribution which in turn results in the ability of related parties to shift the risk of loss to their captive insurance subsidiaries see 972_f2d_858 7th cir the 979_f2d_1341 9th cir 979_f2d_162 9th cir in these decisions the amount of unrelated risks ranged from percent to dollar_figure percent in addition the court_of_appeals_for_the_federal_circuit affirmed the claims court's decision in 988_f2d_1135 fed cir aff'g cl_ct which had held in favor of the taxpayer in a captive insurance arrangement involving percent unrelated risks hazards and other considerations accordingly we do not object to the full concession of the captive insurance issue in this case if you have any questions about this memorandum please call assistant chief_counsel financial institutions products by signed by donald j drees donald j drees senior technician reviewer branch
